205 F.2d 421
Grover Labaron HYATT, Plaintiff-Appellee,v.HYSTER COMPANY, Defendant-Appellant.
No. 22626.
United States Court of Appeals Second Circuit.
April 13, 1953.

Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
Before L. HAND, AUGUSTUS N. HAND, and CLARK, Circuit Judges.
Rose Lehman Stein, New York City, for plaintiff-appellee.
Bigham, Englar, Jones & Houston, New York City, Root, Ballantine, Harlan, Bushby & Palmer, New York City, for defendant-appellant.
PER CURIAM.


1
A joint motion having been made herein by counsel for the parties on stipulation to reverse the judgment entered in the United States District Court for the Southern District of New York on June 20, 1952, 106 F.Supp. 676, and for other and further relief,

Upon consideration thereof, it is

2
Ordered that said judgment of the United States District Court be and it hereby is reversed and cause remanded for further proceedings in accordance with the stipulation of the parties.


3
Further ordered that a mandate issue accordingly.